UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report April 22, 2010 (Date of earliest event reported March 28, 2010) CHINA PROPERTIES DEVELOPMENTS, INC. (Exact name of registrant as specified in its charter) Commission file number 000-50637 Colorado 84-1595829 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 89 Chang’an Middle Rd. Yangming International Tower, Flrs. 26/27 Xi’an, China (Address of principal executive offices) (zip code) 86 29 85257560 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Reverse Share Split Effective on March 28, 2010, the company filed an Amendment to our Articles of Incorporation to provide for a four old common shares for one new common shares reverse share split. Item 9.01 Financial Statements and Exhibits. List below the financial statements, pro forma financial information and exhibits, if any, filed as part of this report. Exhibits: Certificate of Amendment filed with the Colorado Secretary of State on March 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA PROPERTIES DEVELOPMENTS, INC. (Registrant) Dated: April 22, 2010 By: /s/Shuo (Steven) Lou Name: Shuo (Steven) Lou Title: Chief Financial Officer
